Case 20-10343-LSS   Doc 778   Filed 06/04/20   Page 1 of 3
Case 20-10343-LSS   Doc 778   Filed 06/04/20   Page 2 of 3

                    EXHIBIT A
                                                 Case 20-10343-LSS                          Doc 778                    Filed 06/04/20          Page 3 of 3
                                                                                                      Exhibit A
                                                                                            OCP Notice Parties Service List
                                                                                              Served as set forth below

Description                                       Name                                      Address                              Fax          Email                                    Method of Service
Notice of Appearance/Request for Notices          Kramer Levin Naftalis & Frankel LLP       Attn: Thomas Moers Mayer             212-715-8000 tmayer@kramerlevin.com                   Email
Counsel to the Official Committee of Unsecured                                              Attn: Rachel Ringer                               rringer@kramerlevin.com
Creditors                                                                                   Attn: David E. Blabey Jr.                         dblabey@kramerlevin.com
                                                                                            Attn: Jennifer R. Sharret                         jsharret@kramerlevin.com
                                                                                            Attn: Megan M. Wasson                             mwasson@kramerlevin.com
                                                                                            177 Ave of the Americas
                                                                                            New York, NY 10036
Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP              Attn: Louis R. Strubeck, Jr          214-855-8200 louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                   Attn: Kristian W. Gluck                           kristian.gluck@nortonrosefulbright.com
Association                                                                                 Attn: Ryan E. Manns                               ryan.manns@nortonrosefulbright.com
                                                                                            2200 Ross Avenue, Suite 3600
                                                                                            Dallas, TX 75201-7933
Core Parties                                      Office of the United States Trustee       Attn: David L. Buchbinder            302-573-6497 david.l.buchbinder@usdoj.gov             Email
Office of the United States Trustee                                                         Attn: Hannah Mufson McCollum                      hannah.mccollum@usdoj.gov                First Class Mail
                                                                                            844 King St, Suite 2207
                                                                                            Lockbox 35
                                                                                            Wilmington, DE 19801
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP         Attn: James I. Stang                 302-652-4400 jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                    10100 Santa Monica Blvd, 13th Fl
                                                                                            Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP         Attn: Robert Orgel                   302-652-4400 rorgel@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                    Attn: James O'Neill                               joneill@pszjlaw.com
                                                                                            Attn: John Lucas                                  jlucas@pszjlaw.com
                                                                                            Attn: Ilan Scharf                                 ischarf@pszjlaw.com
                                                                                            919 N Market St.,17th Floor
                                                                                            P.O. Box 8705
                                                                                            Wilmington, DE 19899-8705
Bonds                                             The County Commission Of Fayette County   c/o Steptoe & Johnson Pllc                                                                 First Class Mail
                                                                                            Attn: John Stump, Esq.
                                                                                            Chase Tower - Eighth Fl
                                                                                            707 Virginia St E.
                                                                                            Charleston, WV 25301
Core Parties                                      Young Conaway Stargatt & Taylor           Attn: James L. Patton, Jr            302-576-3325 jpatton@ycst.com                         Email
Counsel to Prepetition Future Claimants’                                                    Attn: Robert Brady                                rbrady@ycst.com                          First Class Mail
Representative                                                                              Attn: Edwin Harron                                eharron@ycst.com
                                                                                            Rodney Square
                                                                                            1000 N King St
                                                                                            Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                        Page 1 of 1
